DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on October 23, 2020 (“October 2020 Response”).  The October 2020 Response contained, inter alia, claim amendments (“October 2020 Claim Amendments”) and “REMARKS” (“October 2020 Remarks”).
Claims 1-4, 8, 10-15, 18-19, 24-25, 27, and 29-38 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 12-15, 18-19, 24-25, 27, 29-31, 33-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over So (US 2004/0139024 A1)(“So”) in view of Okaue (US 7,058,819 B2)(“Okaue”).

As to Claim 1, So discloses a method of playing back a media content instance (“data content,” [0026]) from a storage device (“compact disk device,” storage device 15)([0028]), wherein the media content instance comprises an assembly of media content segments (“sections,” [0010])(Abstract, [0010], and [0035]), each media content segment comprising differing ones of a plurality of versions of a temporal (“rental,” [0032]) portion of a content title ([0026] and [0032]), and each media content segment decryptable by a segment key (“decryption key,” [0035]) associated with the media content segment ([0035] and [0040]), the method comprising:
downloading the media content instance with processor instructions (“key control software,” [0041]) and an associated number (“transmission value,” [0040]) (“content downloading and key downloading need not be performed at the same time” indicates that content and key downloading can be performed at the same time, [0037] and [0041]);
generating the segment key at least in part by executing at least a first portion (“reverse transformation” computation, [0040]) of the processor instructions ([0040]); and
decrypting each of the media content segments of the media content instance according to the generated segment key associated with the media content segment ([0011] and [0041]).
So does not directly disclose
the number identifying the associated processor instructions for execution to enable playback of the media content instance.
Okaue teaches 
the number (“tag pointer,” C.13, L.53) identifying the associated processor instructions for execution to enable playback of the media content instance (Fig.5-6, Fig.9, C.9, L.C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify So by the features of Okaue and in particular to include in So, the features of the number identifying the associated processor instructions for execution to enable playback of the media content instance, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

 As to Claim 2, the So/Okaue combination discloses as discussed above.  So further discloses wherein: 
each media content segment is decryptable by a different segment key than the other of the media content segments ([0013] and [0016]);
the processor instructions are received in and executed by a playback device (computer system 14) communicatively coupled to the storage device (Fig.1);
generating the segment key at least in part by executing at least a first potion of the processor instructions identified by the number comprises:
generating the segment key for each media content segment, at least in part by the playback device by executing at least some of the first portion of the processor instructions associated with the number ([0040]-[0041]); and
the method further comprises playing, with the playback device communicatively coupled to the storage device, the decrypted media content segments ([0038]).

As to Claim 3, the So/Okaue combination discloses as discussed above.  
So does not directly disclose and wherein generating a segment key for each media content segment of the media content instance and decrypting each of the media content segments of the media content instance is performed only if the storage device is authenticated (“After the video server 10 has authenticated the user, by checking a network address of a computer system from which a decryption key request is received, a password for a customer account, a digital signature on a key request, or some combination thereof, for example, the appropriate key is identified and transmitted to the customer in real time” [0034]).
Okaue teaches authenticating the storage device at least in part by executing a second portion of the processor instructions associated with the number (C.3, L.31-39, C.9, L.13-22, and C.10, L.4-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the feature of Okaue and in particular to include in the So/Okaue combination, the feature wherein: authenticating the storage device at least in part by executing a second portion of the processor instructions associated with the number as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

As to Claim 4, the So/Okaue combination discloses as discussed above.  So further discloses wherein playing, with the playback device, the decrypted media content segments further comprises: generating a locator (“IP address[es],” [0063]) for each media content segment of the media content instance ([0063]); and assembling the media content segments of the media content according to the locator ([0039]-[0040] and [0063]).

As to Claim 8, the So/Okaue combination discloses as discussed above.  So further discloses wherein the storage device is communicatively coupled to a license server (video server 10) via a playback device (computer system 14)(Fig.1).

As to Claim 10, the So/Okaue combination discloses as discussed above.  
Okaue teaches wherein: the execution of the second portion of the processor instructions associated with the number is performed by both the storage device and a playback device communicatively coupled to the storage device (Fig.5-6, Fig.9, C.9, L.13-18, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7)

As to Claim 12, the So/Okaue combination discloses as discussed above.  So further discloses wherein the renewed processor instructions are specific to the content title (“key control software is configured to receive a key or transmission value for a given section…” [0041]).

As to Claim 13, So discloses an apparatus (computer system 14) for playing back a media content instance (“data content,” [0026]), wherein the media content instance comprises an assembly of media content segments (“sections,” [0010])(Abstract, [0010], and [0035]), each media content segment comprising differing ones of a plurality of versions of a temporal (“rental,” [0032]) portion of a content title ([0026] and [0032]), and each media content segment decryptable by a segment key (“decryption key,” [0035]) associated with the media content segment ([0035] and [0040]), the apparatus comprising:
a playback device (processor of computer system 14), comprising a processor communicatively coupled to a memory (storage device 15)(Fig.1), the memory storing processor instructions for:
downloading the media content instance with processor microcode (“key control software,” [0041]) and an associated index (“transmission value,” [0040])( “content downloading and key downloading need not be performed at the same time” indicates that content and key downloading can be performed at the same time, [0037] and [0041]);
generating, the segment key at least in part by executing at least a first portion (“reverse transformation” computation, [0040]) of the processor microcode ([0040]); and
decrypting each of the media content segments of the media content instance according to the generated segment key associated with the media content segment ([0011] and [0041]).
So does not directly disclose
the number designating the associated processor microcode for execution to enable playback of the media content instance.
Okaue teaches 
the number (“tag pointer,” C.13, L.53) designating the associated processor microcode for execution to enable playback of the media content instance (Fig.5-6, Fig.9, C.9, L.C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify So by the features of Okaue and in particular to include in So, the features of the number designating the associated processor microcode for execution to enable playback of the media content instance, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

As to Claim 14, the So/Okaue combination discloses as discussed above.  So further discloses wherein: 
each media content segment is decryptable by a different segment key than the other of the media content segments ([0013] and [0016]);
the processor microcode is received in and executed by a playback device (computer system 14) communicatively coupled to the storage device (Fig.1);
generating the segment key at least in part by executing at least a first potion of the processor instructions identified by the number comprises:
generating the segment key for each media content segment, at least in part by the playback device by executing at least some of the first portion of the processor microcode  associated with the number ([0040]-[0041]); and
the method further comprises playing, with the playback device communicatively coupled to the storage device, the decrypted media content segments ([0038]).

As to Claim 15, the So/Okaue combination discloses as discussed above.  So further discloses wherein instructions for playing, with the playback device, the decrypted media content segments of the media content further comprise instructions for: generating a locator (“IP address[es],” [0063]) for each media content segment of the media content instance ([0063]); and assembling the media content segments of the media content according to the locator ([0039]-[0040] and [0063]).

As to Claim 18, the So/Okaue combination discloses as discussed above.  
So does not directly disclose but Okaue teaches wherein the processor microcode further comprises: processor microcode for authenticating the playback device at least in part by executing a second portion of the microcode associated with the number (Fig.5-6, Fig.9, C.9, L.13-18, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the feature of Okaue and in particular to include in the microcode of Okaue in the So/Okaue combination the feature of wherein the processor microcode  further comprises: processor microcode  for authenticating the playback 

As to Claim 19, the So/Okaue combination discloses as discussed above.  
So does not directly disclose wherein: the playback device comprises: a player; a media storage device, communicatively coupled to the player; and the execution of the second portion of the microcode associated with the number is performed by both the storage device and the playback device communicatively coupled to the storage device.
Okaue teaches a player (computer 100); a media storage device (storage device 300), communicatively coupled to the player (Fig.2); and the execution of the second portion of the microcode associated with the number is performed by both the storage device and the playback device communicatively coupled to the storage device (Fig.5-6, Fig.9, C.9, L.13-22, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the feature of Okaue and in particular to include in the So/Okaue combination the feature of wherein: the playback device comprises: a player; a media storage device, communicatively coupled to the player; and the execution of the second portion of the microcode associated with the number is performed by both the storage device and the playback device communicatively coupled to the storage device as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

As to Claim 24, the So/Okaue combination discloses as discussed above.  So further discloses wherein: the segment keys generated for each of the media content segments are generated from a plurality media keys (“B,” and “Cn,” [0040]) received from a license server (video server 10)([0040]-[0041]).

As to Claim 25, the So/Okaue combination discloses as discussed above.  So further discloses wherein the renewed processor instructions are specific to the content title (“key control software is configured to receive a key or transmission value for a given section…” [0041]).

As to Claim 27, the So/Okaue combination discloses as discussed above.  Okaue teaches wherein the each of the generated segment keys are generated from a plurality media keys (“EKB,” C.12, L.6-9) received from a license server (Fig.1-Fig.2, “A contents data distributing means 10 transmits a variety of ciphered data comprising contents data or contents keys, specific keys for effecting authentication, or the like, to a data processing means 20,” C.8, L.58-62).

As to Claim 29, the So/Okaue combination discloses as discussed above.  
So does not directly disclose wherein the downloaded processor instructions are renewed processor instructions replacing originally provisioned processor instructions.
Okaue teaches processor instructions are renewed processor instructions replacing originally provisioned processor instructions (“the process for distributing updated key is described below. Renewal of key is solely executed by way of delivering such a table comprising a block data called enabling key block (EKB),” C.12, L.1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the features of Okaue and in particular to include in the So/Okaue combination, the feature of processor instructions are renewed processor instructions replacing originally provisioned processor instructions, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it help mitigate any “leakage or theft” keys (Okaue, C.11, L.33-36).

As to Claim 30, the So/Okaue combination discloses as discussed above.  So further discloses wherein: the originally provisioned processor instructions are pre-installed in a playback device (“hard disk drive” of computer system 14, [0028]) communicatively coupled to the storage device ([0028] and [0041]), the playback device generating each segment key and decrypting each of the media content segments ([0041]).

As to Claim 31, the So/Okaue combination discloses as discussed above.  So further discloses wherein the originally provisioned processor instructions are stored on the storage device ([0028] and [0041]).

As to Claim 33, the So/Okaue combination discloses as discussed above.  
So does not directly disclose wherein the downloaded processor microcode is renewed processor microcode replacing originally provisioned processor microcode
Okaue teaches processor instructions is renewed processor microcode replacing originally provisioned processor microcode (“the process for distributing updated key is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the features of Okaue and in particular to include in the So/Okaue combination, the feature of processor microcode are renewed processor microcode replacing originally provisioned processor microcode, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it help mitigate any “leakage or theft” keys (Okaue, C.11, L.33-36).

As to Claim 34, the So/Okaue combination discloses as discussed above.  So further discloses wherein: the originally provisioned processor microcode is pre-installed in a playback device (“hard disk drive” of computer system 14, [0028]) communicatively coupled to the storage device ([0028] and [0041]), the playback device generating each segment key and decrypting each of the media content segments ([0041]).

As to Claim 35, the So/Okaue combination discloses as discussed above.  So further discloses wherein the originally provisioned processor microcode is stored on a storage device ([0028] and [0041]).

As to Claim 37, the So/Okaue combination discloses as discussed above.  So further discloses wherein the renewed processor microcode is specific to the content title (“key control software is configured to receive a key or transmission value for a given section…” [0041]).

As to Claim 38, the So/Okaue combination discloses as discussed above.  So further discloses wherein the renewed processor microcode is specific to a storage device ([0040] and [0046]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over So in view of Okaue and further in view of Davis et al. (US 2002/0040436 A1)(“Davis”).

As to Claim 11, the So/Okaue combination discloses as discussed above. 
So does not directly disclose wherein the segment keys are stored in a secure memory of the storage device.
Davis teaches segment keys (“content keys,” [0038]) are stored in a secure memory (“secure memory,” [0038]) of a storage device ([0038]-[0039]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the feature of Davis and in particular to include in the So/Okaue combination the feature wherein segment keys are stored in a secure memory of the storage device as taught by Davis.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “mitigate the chances of uncovering the content keys” (Davis, [0038]).

Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Okaue and further in view of Shah et al. (US 2005/0013589 A1)(“Shah”).

As to Claim 32, the So/Okaue combination discloses as discussed above.  
So further discloses wherein:  the processor instructions are executed by a processor (processor of computer system 14) of a playback device (computer system 14) communicatively coupled to the storage device ([0028]).  
So does not directly disclose that renewed processor instructions are instantiated as stateless so as to be removed from processor memory when playback of the media content is stopped.
Shah teaches renewed processor instructions are instantiated as stateless so as to be removed from processor memory when playback of the media content is stopped ([0049]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the features of Shah and in particular to include in the So/Okaue combination, the feature of renewed processor instructions are instantiated as stateless so as to be removed from processor memory when playback of the media content is stopped, as taught by Shah.  A person having ordinary skill in the art would have been motivated to combine these features because it would help eliminate the usage of unnecessary memory space.

As to Claim 36, the So/Okaue combination discloses as discussed above.  
So further discloses wherein: the processor microcode is executed by a processor (processor of computer system 14) of a playback device (computer system 14) communicatively coupled to a storage device ([0028]).  
So does not directly disclose that renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content is stopped.
Shah teaches renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content is stopped ([0049]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the features of Shah and in particular to include in the So/Okaue combination, the feature of renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content is stopped, as taught by Shah.  A person having ordinary skill in the art would have been motivated to combine these features because it would help eliminate the usage of unnecessary memory space.

Response to Arguments
Applicant's arguments filed in the October 2020 Remarks have been fully considered and addressed below.
On pages 8-9 of the October 2020 Remarks, Applicant argues that “So Does Not Disclose Media Segments Such That Each Media Content Segment Comprises Differing Ones of a Plurality of Versions of a Temporal Portion of a Content Title” by arguing that “Applicants do not understand what the Office Action is referring to with regard to different ‘versions’ of a temporal portion of the media content.”  In So, each media content segment comprising differing ones of a plurality of versions of a temporal (“rental,” [0032]) portion of a content title ([0026] and [0032]).  Each segment is a different portion (of the whole media content) of a number of possible encrypted versions, because each segment is uniquely encrypted using either the IP address, or the hardware parameters of the customer computer system ([0046]).  As such, a 
On pages 9-10 of the October 2020 Remarks, Applicant argues that “Okaue Does Not Disclose The Claimed Number Identifying the Associated Processor Instructions for Execution to Enable Playback of the Media Content Instance” by arguing that “Okaue’s ‘tag pointer’ designates the position of a tag portion within an enabling key block (EKB) (see col. 13, lines 43-55), which provide an enciphered contents key (Kcon) established as a key for enciphering contents data. It does not identify processor instructions, as claimed.”  The Examiner respectfully disagrees.  Okaue teaches a number (“tag pointer,” C.13, L.53) identifying the associated processor instructions for execution to enable playback of the media content instance (Fig.5-6, Fig.9, C.9, L.C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).  Applicant’s argument that the tag pointer in Okaue does not identify processor instructions is not persuasive because the tag pointer in the enabling key block (EKB) points to the tag portion which directs the traversing of the data array in the hierarchical key structure so that the appropriate keys can be identified.  Thus, the tag pointer identifies instructions of the EKB which is used to “acquire a contents key K(t)con at such a moment corresponding to ‘T’” (C.13, L.18-19).  
On page 11 of the October 2020 Remarks, Applicant argues that “Okaue therefore teaches a method of efficiently solving the problem of corrupted or tampered data ... a problem not envisioned or addressed by So. Since So does not address data tampering at all, one of ordinary skill in the art would not modify So as described in Okaue.”  The Examiner respectfully disagrees because So discloses “restrict[ing] access to and provide protection for the downloaded information so as to avoid unauthorized copying, for instance” ([0024]).
On page 11 of the October 2020 Remarks, Applicant argues that “So teaches the use of fixed key control software [0041] that cannot be renewed” and that “Okaue does not teach performing authentication with a second portion of processor instructions that are downloaded with a media content instance to replace originally provisioned processor instructions…does not cure this defect in the So reference.”  The Examine respectfully disagrees that in So it is impossible for the key control software to be updated, replaced, or renewed because So does not disclose that.  
As to Claims 29 and 33, the So/Okaue combination discloses as discussed above.  
So does not directly disclose wherein the downloaded processor instructions are renewed processor instructions replacing originally provisioned processor instructions.
Okaue teaches processor instructions are renewed processor instructions replacing originally provisioned processor instructions (“the process for distributing updated key is described below. Renewal of key is solely executed by way of delivering such a table comprising a block data called enabling key block (EKB),” C.12, L.1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the features of Okaue and in particular to include in the So/Okaue combination, the feature of processor instructions are renewed processor instructions replacing originally provisioned processor instructions, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it help mitigate any “leakage or theft” keys (Okaue, C.11, L.33-36).

Furthermore, as to Claim 3, the So/Okaue combination discloses as discussed above.  
So does not directly disclose and wherein generating a segment key for each media content segment of the media content instance and decrypting each of the media content segments of the media content instance is performed only if the storage device is authenticated (“After the video server 10 has authenticated the user, by checking a network address of a computer system from which a decryption key request is received, a password for a customer account, a digital signature on a key request, or some combination thereof, for example, the appropriate key is identified and transmitted to the customer in real time” [0034]).
Okaue teaches authenticating the storage device at least in part by executing a second portion of the processor instructions associated with the number (C.3, L.31-39, C.9, L.13-22, and C.10, L.4-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the So/Okaue combination by the feature of Okaue and in particular to include in the So/Okaue combination, the feature wherein: authenticating the storage device at least in part by executing a second portion of the processor instructions associated with the number as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

Furthermore, as to Claim 18, the So/Okaue combination discloses as discussed above.  So does not directly disclose but Okaue teaches wherein the processor microcode further comprises: processor microcode for authenticating the playback device at least in part by executing a second portion of the microcode associated with the number (Fig.5-6, Fig.9, C.9, L.13-18, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).  It would have been obvious to one 


On page 12 of the October 2020 Remarks, Applicant argues that “So...teaches...but not the user of different renewed processor instructions for different content titles, or for different storage device.”  However, the claim differs from what Applicant argues.  As to Claim 12, the So/Okaue combination discloses as discussed above.  So further discloses wherein the renewed processor instructions are specific to the content title (“key control software is configured to receive a key or transmission value for a given section…” [0041]).  It is clear from the reference that the decryption keys which are generated by key control software in So are specific to the encryption keys for the specific content title (e.g. a movie) in question (“encrypting each of a plurality of sections of the data content using a respective one of a plurality of encryption keys to produce a corresponding plurality of encrypted sections, means for delivering the plurality of encrypted sections to the customer processing platform, and means for delivering to the customer processing platform a plurality of decryption keys corresponding to the plurality of encryption keys,” [0016]).  Therefore, the Examiner respectfully disagrees with the argument.


Conclusion
Applicant's amendment filed on October 23, 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                         
February 13, 2021
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621